Citation Nr: 0632821	
Decision Date: 10/23/06    Archive Date: 10/31/06

DOCKET NO.  03-27 623	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Simone C. Krembs, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1968 to 
September 1970.  The appellant seeks benefits as the 
veteran's surviving spouse.

This matter comes before the Board of Veterans' Appeals 
(Board) from a February 2003 rating decision of a Department 
of Veterans Affairs (VA) Regional Office (RO) that denied 
service connection for the veteran's cause of death.  In 
March 2005, the appellant testified before the Board at a 
hearing that was held at the RO.  In February 2006, the Board 
remanded the claim for additional development.


FINDINGS OF FACT

1.  Many years after service, the veteran developed 
oropharyngeal cancer (squamous cell carcinoma), from which he 
died in July 2002.  

2.  This condition was not caused by any incident of service, 
including exposure to Agent Orange.

3.  At the time of the veteran's death, service connection 
was not established for any disorders.

4.  The veteran did not die of a service-connected 
disability.


CONCLUSION OF LAW

A disability incurred in or aggravated by service did not 
cause or contribute substantially or materially to the 
veteran's death.  38 U.S.C.A. §§ 1110, 1112, 1113, 1310 (West 
2002); 38 C.F.R. §§ 3.303, 3.309, 3.312 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service Connection for the Cause of the Veteran's Death

Service connection for the cause of a veteran's death may be 
granted if a disability incurred in or aggravated by service 
was either the principal, or a contributory cause of death.  
38 C.F.R. § 3.312(a) (2006).  For a service-connected 
disability to be the principal cause of death, it must singly 
or with some other condition be the immediate or underlying 
cause, or be etiologically related.  38 C.F.R. § 3.312(b) 
(2006).  For a service-connected disability to constitute a 
contributory cause, it must contribute substantially or 
materially; it is not sufficient to show that it casually 
shared in producing death, but rather it must be shown that 
there was a causal connection.  38 C.F.R. § 3.312(c) (2006).  

Within this framework, the Board must consider the laws that 
otherwise govern the issue.  Service connection may be 
granted for disability resulting from disease or injury 
incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 
1131 (West 2002); 38 C.F.R. § 3.303 (2006).  A current 
disability must be related to service or to an incident of 
service origin.  "[A] veteran seeking disability benefits 
must establish...the existence of a disability [and] a 
connection between the veteran's service and the 
disability."  Boyer v. West, 210 F.3d 1322, 1326 (Fed. Cir. 
2000); Maggitt v. West, 202 F.3d 1370, 1375 (Fed. Cir. 2000).

Service connection may be granted on a presumptive basis for 
certain chronic diseases, including malignant tumors, if they 
are shown to be manifest to a degree of 10 percent or more 
within one year following the veteran's separation from 
active military service.  38 U.S.C.A. §§ 1101, 1112, 1113, 
1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2006).  

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  Presumptive periods are not intended to 
limit service connection to diseases so diagnosed when the 
evidence warrants direct service connection.  The presumptive 
provisions of the statute and VA regulations implementing 
them are intended as liberalizations applicable when the 
evidence would not warrant service connection without their 
aid.  38 C.F.R. § 3.303(d) (2006). 

Diseases associated with exposure to certain herbicide 
agents, listed in 38 C.F.R. § 3.309(e) (2006), will be 
considered to have been incurred in service under the 
circumstances outlined in that section even though there is 
no evidence of such disease during the period of service.  
Respiratory cancers, including cancer of the lungs, bronchus, 
larynx or trachea are entitled to such presumptive service 
connection.  Oropharyngeal cancer, however, is not among the 
diseases subject to such presumptive service connection.  See 
38 C.F.R. §§ 3.307(a)(6)(iii); 3.307(d), 3.309(e) (2006).  
The United States Court of Appeals for the Federal Circuit, 
however, has determined that an appellant is not precluded 
from establishing service connection with proof of actual 
direct causation.  Combee v. Brown, 34 F.3d 1039, 1042 (Fed. 
Cir. 1994).

The veteran died in July 2002.  A July 2002 death certificate 
listed his cause of death as metastatic throat cancer.  

The veteran was not service-connected for any condition prior 
to his death.  The appellant contends that the veteran's 
cancer was the result of his active service, and specifically 
was related to exposure to Agent Orange during service.  She 
asserts that she is accordingly entitled to service 
connection for the cause of his death.  She also alleges that 
the veteran had a thorn embedded in his cheek shortly before 
his separation from service, and that it was in this location 
that the veteran first developed a tumor.  She contends that 
as a result of this tumor, the veteran was diagnosed with a 
respiratory cancer.  

The evidence of record does not show that the veteran 
developed tumors or any chronic throat conditions while in 
service or within any applicable presumptive period following 
his service.  The first evidence of treatment for 
oropharyngeal cancer is dated in December 2000, many years 
after the veteran's separation from service.  Because no 
malignant tumors were diagnosed within the applicable one 
year presumptive period following his separation from 
service, service connection for the cause of the veteran's 
death on a presumptive basis is not warranted.  See 38 C.F.R. 
§ 3.309.  

While the veteran in this case had service in Vietnam and may 
therefore be presumed to have been exposed to Agent Orange, 
he was not diagnosed with a disease that has been shown to 
have a positive association with exposure to herbicides.  
Specifically, he was not, as the appellant contends, 
diagnosed with a respiratory cancer.  See 38 C.F.R. 
§§ 3.307(a)(6)(iii); 3.309(e).  

Post-service treatment records demonstrate that in December 
2000 the veteran was diagnosed with squamous cell carcinoma 
in the left tonsillar fossa extending anteriorly and 
posteriorly to the vallecula and base of the tongue.  
Treatment records dated in January 2001 show that the veteran 
underwent a tracheostomy, as a result of oropharyngeal 
squamous cell carcinoma involving the left tonsil, left 
tongue, and lateral tongue, extending minimally to the base 
of the tongue, as well as mandibular involvement.  In October 
2001, a chest X-ray showed that the cancer had metastasized 
to the lungs.  Subsequent treatment records demonstrate that 
the veteran received continued treatment for "head and 
neck" cancer, more specifically diagnosed as "tonsillar 
cancer."  

VA obtained an opinion in February 2006 in order to address 
the appellant's contention that the veteran had been 
diagnosed with a respiratory cancer, entitling her to 
presumptive service connection for the cause of the veteran's 
death.  After a review of the claims folder, the examiner 
determined that the veteran had been diagnosed with invasive, 
poorly differentiated squamous cell carcinoma, which was 
later complicated by metastases to the lung.  As the veteran 
had a principal diagnosis of oropharyngeal cancer, and a 
specific diagnosis of tonsillar cancer that only later 
involved the lungs through a metastasizing process, the 
veteran's cancer could not, in the examiner's opinion, be 
classified as a respiratory cancer to include cancer of the 
bronchus, larynx, trachea or lung.  The Board finds that 
because the veteran was not diagnosed with a cancer that 
could be classified as a respiratory cancer, service 
connection for the cause of his death as secondary to 
exposure to Agent Orange is not warranted on a presumptive 
basis.  See  38 C.F.R. § 3.309(e).   

In support of her claim, the appellant submitted a May 2004 
letter from the veteran's treating VA oncologist, which 
stated that because the veteran had stopped smoking 10 years 
prior to his diagnosis of squamous cell carcinoma, his 
exposure to Agent Orange in Vietnam should be considered a 
potential cause for his malignancy.

In a February 2006 VA opinion, however, the examiner 
determined that there was no likely relationship between the 
veteran's cancer and his exposure to Agent Orange, as the 
type of cancer with which the veteran had been diagnosed had 
not been recognized as a type of cancer which had been shown 
to have a positive relationship to exposure to Agent Orange.

The credibility and weight to be attached to such opinions 
are within the province of the Board as adjudicators.  
Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).  Greater 
weight may be placed on one physician's opinion over another 
depending on factors such as reasoning employed by the 
physicians and whether or not and the extent to which they 
reviewed prior clinical records and other evidence.  
Gabrielson v. Brown, 7 Vet. App. 36, 40 (1994).  The 
probative value of a medical opinion is generally based on 
the scope of the examination or review, as well as the 
relative merits of the expert's qualifications and analytical 
findings, and the probative weight of a medical opinion may 
be reduced if the examiner fails to explain the basis for an 
opinion.  See Sklar v. Brown, 5 Vet. App. 140 (1993).

After a review of the May 2004 and February 2006 opinions, 
and the evidence of record, the Board finds the February 2006 
VA opinion to be more probative, and that it is unlikely that 
the veteran's cancer was caused by exposure to Agent Orange.  
The Board finds the May 2004 opinion stating that because the 
veteran had ceased smoking 10 years prior to his cancer 
diagnosis it was possible that his malignancy was related to 
exposure to Agent Orange to be too speculative to warrant 
service connection on a secondary basis, particularly as the 
type of cancer with which the veteran was diagnosed has not 
been shown to have a positive association to exposure to 
Agent Orange.  See Tirpak v. Derwinski, 2 Vet. App. 609, 611 
(1992) (medical evidence which merely indicates that the 
alleged disorder "may or may not" exist or "may or may not" 
be related, is too speculative to establish the presence of a 
claimed disorder or an such relationship).  Moreover, the 
Board notes that the exposure to Agent Orange had been even 
more distant in time than the exposure to smoking.  
Accordingly, service connection for the cause of the 
veteran's death as secondary to exposure to Agent Orange is 
not warranted.  

The Board now turns to the issue of whether service 
connection for the cause of the veteran's death is warranted 
based on direct causation.  The veteran's service medical 
records do not show that he developed tumors or any chronic 
throat conditions while in service, nor is there medical 
evidence of these conditions for more than 30 years after 
separation from service.  In view of the lengthy period 
without treatment, there is no evidence of a continuity of 
symptomatology, and this weighs heavily against the claim.  
See Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).

Service connection may be granted when all the evidence 
establishes a medical nexus between military service and 
current complaints.  Degmetich v. Brown, 104 F. 3d 1328, 1332 
(1997); Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992).  
In this case, there is no probative evidence establishing a 
medical nexus between military service, to include the 
reported thorn injury, and the veteran's cause of death, as 
discussed above.  Thus, service connection for the cause of 
the veteran's death is not warranted.

The Board has considered the appellant's and the veteran's 
family members' assertions that the veteran's cause of death 
was related to his service, including exposure to Agent 
Orange.  However, as a layperson, the appellant is not 
competent to give a medical opinion on a diagnosis or 
etiology of a disorder.  See Bostain v. West, 11 Vet. App. 
124, 127 (1998), citing Espiritu, supra.  See also Routen v. 
Brown, 10 Vet. App. 183, 186 (1997) ("a layperson is 
generally not capable of opining on matters requiring medical 
knowledge").  

In sum, the evidence shows that the veteran developed 
oropharyngeal cancer which led to his death, many years after 
service.  This fatal condition was not service-connected, nor 
does any probative medical evidence of record demonstrate 
that it was caused by any incident of service.  The weight of 
the evidence shows that no disability incurred in or 
aggravated by service either caused or contributed to the 
veteran's death.  As the preponderance of the evidence is 
against the claim for service connection for the cause of the 
veteran's death, the benefit-of-the-doubt rule does not 
apply, and the claim must be denied.  38 U.S.C.A. § 5107(b); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Duties to Notify and Assist the Appellant

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant and any 
representative of any information, medical evidence, or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claim.  This notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the claimant and which portion VA will attempt to 
obtain on the claimant's behalf.  See 38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. § 3.159 
(2005).  The notice must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim, or something to the effect that 
the claimant should "give us everything you've got 
pertaining to your claim(s)."  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  

Here, the RO sent correspondence in September 2002 and 
February 2006.  These documents discussed specific evidence, 
the particular legal requirements applicable to the claim.  
VA made all efforts to notify and to assist the appellant 
with regard to the evidence obtained, the evidence needed, 
the responsibilities of the parties in obtaining the 
evidence, and the general notice of the need for any evidence 
in the appellant's possession.  The Board finds that any 
defect with regard to the timing or content of the notice to 
the appellant is harmless because of the thorough and 
informative notices provided throughout the adjudication and 
because the appellant had a meaningful opportunity to 
participate effectively in the processing of the claim with 
an adjudication of the claim by the RO subsequent to receipt 
of the required notice.  There has been no prejudice to the 
appellant, and any defect in the timing or content of the 
notices has not affected the fairness of the adjudication.  
See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444 F.3d 1328 (Fed. Cir. 2006) (specifically 
declining to address harmless error doctrine); see also 
Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Thus, VA has 
satisfied its duty to notify the appellant and had satisfied 
that duty prior to the final adjudication in the March 2006 
supplemental statement of the case.

In addition, all relevant, identified, and available evidence 
has been obtained, and VA has notified the appellant of any 
evidence that could not be obtained.  VA has also obtained a 
medical opinion in relation to this claim.  Thus, the Board 
finds that VA has satisfied both the notice and duty to 
assist provisions of the law.


ORDER

Service connection for the cause of the veteran's death is 
denied.



____________________________________________
MICHAEL D. MARTIN
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


